DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fremont (US 2018/0266602 A1) and further in view of Nishizaki (US 2018/0304770 A1).
Consider claim 1, a system for indicating alignment between two components that are mechanically coupled to each other, (Fremont teaches, “the RFID smart inspection assurance cap is operatively arranged on a fluid connector, the first circuit lead is arranged to contact the fluid connector, the second circuit lead is arranged to contact the fluid connector, wherein the RFID circuit is completed when the first circuit lead and the second circuit lead simultaneously contact the fluid connector” See ¶ 0007) the system comprising: 
Fremont teaches, a first component (100 See Fig. 5 and 7); 
Fremont teaches, a second component (200, See Fig 5 and 7); 
sensor arm 210 and sensor circuit 300.” See ¶ 0044. Fremont teaches, “[i]n a final assembled state, sensor ring 700 is axially aligned with apertures 605 to allow sensor circuit to interact with an RFID scanner.” See ¶ 0058); 

Fremont teaches a second circuit (304) affixed to the connector (210, 220), wherein the second circuit (304) is positioned on the connector (210), (Fremont teaches, “Assurance cap assembly 200 broadly comprises body 201 … arms 206, tabs 207, sensor arm 210… Sensor arm 210 is show as a cutaway in order to improve clarity of sensor circuit 300. Sensor circuit 300 comprises circuit leads 302, RFID chip 304, and antenna 306.” See ¶ 0043 and See Fig. 3A);  

Fremont teaches wherein second circuit (304) comprises an antenna (306), and wherein the electrical connection enables the antenna (306) to transmit a signal, “In a final assembled state, sensor ring 700 is axially aligned with apertures 605 to allow 

Fremont does not show, a first circuit affixed to the first component wherein the first circuit positioned on the first component; nonetheless, in an analogous art, Nishizaki teaches, “in the vehicle detection system, the detection device may be configured to connect the signal output unit and the antenna unit, and transmit the detection signal from the signal output unit via the antenna unit to the reading device, when the connection portion is in the contact state, and disconnect the signal output unit and the antenna unit, and refrain from transmitting the detection signal from the signal output unit via the antenna unit to the reading device, when the contact portion is in the non-contact state” See ¶ 0007. Nishizaki teaches, a first circuit (23A) affixed to the first component (3b) wherein the first circuit (23A) positioned on the first component (3b), (“each of the detection devices 20A is provided on a seat belt 3. For example, in each of the detection devices 20A, the second antenna unit 21A is provided on a tongue plate 3a of the seat belt 3, and the RFID detection circuit 23A is provided on a buckle 3b of the seat belt 3. In each of the detection devices 20A, when the tongue plate 3a and the buckle 3b are fastened with each other, the first contact unit 24a of the second antenna unit 21A and the second contact unit 24b of the RFID detection circuit 23A are aligned so as to come into contact with each other.” See ¶ 0045.);

Nishizaki teaches, such that an electrical connection between the first circuit (23A) and the second circuit (21A) occurs when the connector (buckle) is in the second position and the first component (3b) and the second component (3a) are aligned, “In each of the detection devices 20A, when the tongue plate 3a and the buckle 3b are fastened with each other, the first contact unit 24a of the second antenna unit 21A and the second contact unit 24b of the RFID detection circuit 23A are aligned so as to come into contact with each other. Consequently, when the seat belt 3 is fastened, the contact unit 24 electrically connects the second antenna unit 21A and the RFID detection circuit 23A, and each of the detection devices 20A transmits a detection signal to the RFID reader 10.” See ¶ 0045.

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Fremont and have two separate circuits that are combine to make RFID circuit in an effort to ensure that the signal is transmitted when two components 3a and 3b are properly connected, therefore, providing accurate engagement results to the reader and processor. 

Consider claim 2, the system of claim 1, further comprising: a sensor  (10) configured to receive the signal from the antenna (21a); and a processor (20) coupled to the sensor (10) and configured to detect alignment between the first component (3b) and the second component (3a) based on receipt of the signal, (Nishizaki teaches, “when the seat belt 3 is fastened, the contact unit 24 electrically connects the second antenna unit 21A and the RFID detection circuit 23A, and each of the detection devices 20A transmits a detection signal to the RFID reader 10.” See ¶ 0045” Nishizaki teaches, “the ECU 30 transmits a transmission signal including a signal for supplying power and a carrier wave to the first and the second detection devices 20 and 20A from the RFID reader 10 at a predetermined interval (such as at a one-second interval). Next, the ECU 30 determines whether a response is received from the first detection devices 20 (step T3).” See ¶ 0047, See Fig. 6. Nishizaki teaches, “the ECU 30 determines whether a response is received from the first detection devices 20 (step T3).” See ¶ 0047.

Consider claim 4, the system of claim 1, wherein the first circuit (23A) is a first portion of a radio frequency identification (RFID) tag (20A), and wherein the second circuit (21A) is a second portion of the RFID tag (20A), See Nishizaki Fig. 6. 

Consider claim 5, the system of claim 4, further comprising: a RFID reader (10) configured to receive the signal from the RFID tag (20A); and a processor (30) coupled to the RFID reader (10) and configured to detect alignment between the first component (3b) and the second component (3a) based on receipt of the signal, (Nishizaki teaches, “when the seat belt 3 is fastened, the contact unit 24 electrically connects the second antenna unit 21A and the RFID detection circuit 23A, and each of the detection devices 20A transmits a detection signal to the RFID reader 10.” See ¶ 0045” Nishizaki teaches, “the ECU 30 transmits a transmission signal including a signal for supplying power and a carrier wave to the first and the second detection devices 20 See Fig. 6. Nishizaki teaches, “the ECU 30 determines whether a response is received from the first detection devices 20 (step T3).” See ¶ 0047.

Consider claim 6, the system of claim 5, wherein the RFID reader and the RFID tag are configured to transmit and receive signals having a first frequency that is different from a resonant frequency of one or more of the first circuit and the second circuit, and wherein the first frequency and the resonant frequency are selected to not interfere with each other. Examiner takes Official Notice, that it is well known in the prior art the RFID reader and the RFID tag are configured to transmit and receive signals having a frequency that is different from a resonant frequency to prevent interference and collision. 

Consider claim 7, the system of claim 1, Nishizaki teaches, wherein the first circuit comprises a first induction coil (24a), wherein the second circuit comprises a second induction coil (24b), and wherein the electrical connection is an inductive connection between the first induction coil and the second induction coil, Nishizaki teaches, “[t]he first contact unit 24a and the second contact unit 24b form the contact unit (connection switch unit) 24. The contact unit 24 electrically connects the second antenna unit 21A and the RFID detection circuit 23A, when the first contact unit 24a and the second contact unit 24b come into contact with each other according to the state inside the vehicle 2.” See ¶ 0044. Nishizaki does not teaches explicitly state that 24a and 24b are coils; nonetheless, Examiner takes official notice that it is well known in the art to use induction coils to complete the circuit, i.e. induction switches. 

Consider claim 8, the system of claim 1, wherein the first circuit comprises a first conductive sheet, wherein the second circuit comprises a second conductive sheet, and 
wherein the electrical connection includes physical contact between the first conductive sheet and the second conductive sheet, Nishizaki teaches, “[t]he first contact unit 24a and the second contact unit 24b form the contact unit (connection switch unit) 24. The contact unit 24 electrically connects the second antenna unit 21A and the RFID detection circuit 23A, when the first contact unit 24a and the second contact unit 24b come into contact with each other according to the state inside the vehicle 2.” See ¶ 0044. Nishizaki does not teaches explicitly state that 24a and 24b are conductive sheets; nonetheless, Examiner takes official notice that it is well known in the art to use conductive sheets to complete the circuit.

Consider claim 9, the system of claim 1, wherein the first circuit comprises the antenna, See Nishizaki Fig. 6. 

Consider claim 10, the system of claim 1, wherein the second circuit comprises the antenna, See Fremont Fig. 3A.


Nishizaki teaches, the method comprising: controlling, by a processor (30), a sensor (10) to transmit a first signal, wherein receipt of the first signal by the antenna (21a) causes the antenna to transmit a response signal detectable by the sensor, (Nishizaki teaches, “the ECU 30 transmits a transmission signal including a signal for supplying power and a carrier wave to the first and the second detection devices 20 and 20A from the RFID reader 10 at a predetermined interval (such as at a one-second interval). Next, the ECU 30 determines whether a response is received from the first detection devices 20 (step T3).” See ¶ 0047).  
Nishizaki teaches, wherein the processor (30) is coupled to the sensor (10), (See Fig. 6); and 
Nishizaki teaches, determining, by the processor, that the sensor has received the response signal, Nishizaki teaches, “the ECU 30 determines whether a response is received from the first detection devices 20 (step T3).” See ¶ 0047.

Consider claim 13, the method of claim 12, further comprising: in response to determining that the sensor has received the response signal, storing, by the processor, in memory an indication that the first component and the second component are in alignment, Nishizaki teaches, “when the seat belt 3 is fastened, the contact unit 24 electrically connects the second antenna unit 21A and the RFID detection circuit 23A, and each of the detection devices 20A transmits a detection signal to the RFID reader 10.” See ¶ 0045” Nishizaki teaches, “the ECU 30 transmits a transmission signal 

Consider claim 14, the method of claim 12, further comprising: before controlling the sensor to transmit the first signal, mechanically coupling the first component to the second component by moving the connector from the first position to the second position, Nishizaki teaches, “in each of the detection devices 20A, the second antenna unit 21A is provided on a tongue plate 3a of the seat belt 3, and the RFID detection circuit 23A is provided on a buckle 3b of the seat belt 3. In each of the detection devices 20A, when the tongue plate 3a and the buckle 3b are fastened with each other, the first contact unit 24a of the second antenna unit 21A and the second contact unit 24b of the RFID detection circuit 23A are aligned so as to come into contact with each other.” See ¶ 0045.

Consider claim 16, the method of claim 12, wherein the first circuit comprises a first induction coil and is a first portion of a radio frequency identification (RFID) tag, 

Consider claim 17, the method of claim 16, wherein controlling the RFID reader to transmit the first signal comprises controlling the RFID reader to transmit the first signal at a first frequency that is different from a resonant frequency of one or more of the first induction coil and the second induction coil, and wherein the first frequency and the resonant frequency are selected to not interfere with each other, See rejection of claim 6.

Consider claim 19, most limitation of claim 19 have been address in the rejection of claims 1 and 12. Nishizaki teaches, a non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, cause the computing device to perform operations, Nishizaki teaches, “[t]he ECU 30 is an electronic circuit that controls the entire vehicle 2. The ECU 30 includes an electronic circuit that is mainly composed of a known microcomputer including a central processing unit (CPU), a read-only memory (ROM) and a random-access memory (RAM) forming the storage unit 23b, and an interface. 

Consider claim 20, the non-transitory computer readable medium of claim 19, the operations further comprising: in response to determining that the sensor has received the response signal, storing in memory an indication that the first component and the second component are in alignment, Nishizaki teaches, “when the seat belt 3 is fastened, the contact unit 24 electrically connects the second antenna unit 21A and the RFID detection circuit 23A, and each of the detection devices 20A transmits a detection signal to the RFID reader 10.” See ¶ 0045” Nishizaki teaches, “the ECU 30 transmits a transmission signal including a signal for supplying power and a carrier wave to the first and the second detection devices 20 and 20A from the RFID reader 10 at a predetermined interval (such as at a one-second interval). Next, the ECU 30 determines whether a response is received from the first detection devices 20 (step T3).” See ¶ 0047, See Fig. 6. Nishizaki teaches, “the ECU 30 determines whether a response is received from the first detection devices 20 (step T3).” See ¶ 0047. Nishizaki teaches, “[t]he ECU 30 includes an electronic circuit that is mainly composed of a known microcomputer including a central processing unit (CPU), a read-only memory (ROM) and a random-access memory (RAM) forming the storage unit 23b, and an interface.” See ¶ 0035. Therefore, the ECU capable of storing the results of the seat belt data. 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fremont (US 2018/0266602 A1), in view of Nishizaki (US 2018/0304770 A1), and further in view of Baker (US 2005/0283936 A1).
Consider claim 3, the system of claim 1, wherein the connector is a cam lever, in an analogous art, Baker teaches a vacuum cleaner comprising a cam lever 148. “When the handle assembly 62 is moved to the upright position, the cam projection 149 moves forward as indicated by the arrow A, guided by guide projection 151, and cams against the lever 148, which pushes the pushbutton 172 to close or complete the circuit between the power source 156 and pump 152, thereby energizing the solenoid 153 (FIG. 6) to turn on the pump 152.” See Fig. 7 and ¶ 0058.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Fremont-Nishizaki and have a cam lever that can complete the circuit to ensure that the connector is connected properly, per KSR v Teleflex , this is using one known element in the prior art with another. 

Consider claim 15, the method of claim 14, wherein mechanically coupling the first component to the second component by moving the connector from the first position to the second position comprises mechanically coupling the first component to the second component by moving a cam lever from the first position to the second position, in an analogous art, Baker teaches a vacuum cleaner comprising a cam lever 148. “When the handle assembly 62 is moved to the upright position, the cam projection 149 moves forward as indicated by the arrow A, guided by guide projection 151, and cams against the lever 148, which pushes the pushbutton 172 to close or complete the circuit between the power source 156 and pump 152, thereby energizing the solenoid 153 (FIG. 6) to turn on the pump 152.” See Fig. 7 and ¶ 0058.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fremont (US 2018/0266602 A1), in view of Nishizaki (US 2018/0304770 A1), and further in view of Gill (US 2009/0224529 A1).
Consider claim 11, the system of claim 1, wherein the first component comprises a first marking configured to visually indicate alignment between the first component and the second component, wherein the second component comprises a second marking configured to visually indicate alignment between the first component and the second component, and wherein the first marking and the second marking are aligned when the connector is in the second position and the first component and the second component are aligned, in an analogous art, Gill teaches, “the alignment guide may comprise one or more visible markings to aid proper connector alignment. The alignment guide is thus arranged so that the hollow needles of the male fluid connector portion are uniquely aligned with the respective resilient membranes of the female fluid connector portion when the portions are connected together.” See ¶ 0012.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Fremont-Nishizaki and have marking on the connect to aligned in effort to not only assist the user to properly connect the connector but further ensure the user whether the connector is properly connect based on the alignments of the markings on the connector. 

Consider claim 18, the method of claim 12, wherein the first component comprises a first marking configured to visually indicate alignment between the first component and the second component, and wherein the second component comprises a second marking configured to visually indicate alignment between the first component and the second component, the method further comprising: controlling, by the processor, a second sensor to capture image data representing the first component and the second component after the connector has been moved to the second position; and based on the image data, determining, by the processor, that the first marking and the second marking are aligned; and in response to determining that the sensor has received the response signal, and further in response to determining that the first marking and the second marking are aligned, storing, by the processor, in memory an indication that the first component and the second component are in alignment, in an analogous art, Gill teaches, “the alignment guide may comprise one or more visible markings to aid proper connector alignment. The alignment guide is thus arranged so that the hollow needles of the male fluid connector portion are uniquely aligned with the respective resilient membranes of the female fluid connector portion when the portions are connected together.” See ¶ 0012. Examiner takes Official notice that it is well known in the art to verify the alignment of makings using image data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMER S KHAN/           Primary Examiner, Art Unit 2683